Leach, P. J.,
Defendant was sued for $1,763.10 for relief granted to herself and her children under the Public Assistance Law of June 24, 1937, P. L. 2051. Her affidavit of defense denied that she had received the money personally but only as mother and next friend of her children, whom she named. This rule for judgment for want of a sufficient affidavit of defense followed.
As we have pointed out in Department of Public Assistance v. DeCarli, 44 D. & C. 291, the mother was primarily liable for the support of her children under section 3 of The Support Law of June 24, 1937, P. L. 2045, 62 PS §1973, which placed the said duty upon her.
Under section 76 of the A. L. I. Restatement of Restitution, “A person who, in whole or in part, has discharged a duty which is owed by him but which as between himself and another should have been discharged by the other, is entitled to indemnity from the other, unless the payor is barred by the wrongful nature of his conduct.”
The Support Law specifically provides that any person liable for assistance shall be liable to suit by the public body or public agency which expended the money.
Now, October 28,1942, judgment is entered in favor of plaintiff in the amount of its claim.